UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7450


MAURICE PATRICK FORTUNE, III,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-01389-LO-MSN)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Patrick Fortune, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Patrick Fortune, III, a Virginia inmate, seeks to appeal the district court’s

order construing his 42 U.S.C. § 1983 (2012) complaint as a successive habeas petition

under 28 U.S.C. § 2254 (2012) and dismissing the petition without prejudice for lack of

prefiling authorization. * The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       Because Fortune’s informal brief does not challenge the basis for the district

court’s disposition, Fortune has forfeited appellate review of the court’s order. See 4th

Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief

is an important document; under Fourth Circuit rules, our review is limited to issues

       *
        Our decision in Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir.
2015), does not preclude this appeal because the district court dismissed the petition for a
“reason[] unrelated to the contents of the pleadings.” Id. at 624.


                                             2
preserved in that brief.”). Accordingly, we deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3